EXHIBIT 10.8


SPECIAL INCENTIVE AWARD AGREEMENT
This Special Incentive Award Agreement (“Agreement”) is made as of June 8, 2017
“Effective Date”) between Sean Skelley (“Executive”) and Sears Holdings
Corporation and its affiliates and subsidiaries (“Sears”) (collectively referred
to as the “Parties”).
Background
A.    Executive is employed by Sears and Sears desires to provide additional
financial incentives to Executive on the terms and conditions of this Agreement,
which incentives, terms and conditions Executive desires to accept.
B.    Executive is willing to agree to the foregoing and acknowledges that this
Agreement provides for additional consideration beyond employment itself and
beyond what Sears is otherwise required to provide.
Now, therefore, the Parties intending to be legally bound, and for good and
valuable consideration, agree as follows:
1.
Incentive Award. Subject to the terms and conditions of this Agreement:

a.Incentive Periods and Incentive Awards. Provided (1) Executive enters into
this Agreement prior to June 12, 2017, and (2) Executive is actively employed by
Sears as of the last day of each Incentive Period, then Sears will pay Executive
the Incentive Award for the applicable Incentive Period in accordance with the
payment terms in subsection (b) below and this Agreement. For the purposes of
this Agreement, the Incentive Periods and Incentive Awards are as indicated in
the following table:
Incentive Periods
Start/End of Incentive Period
Incentive Awards
1st Incentive Period
Date Agreement signed by Executive1 until August 31, 2017
$
125,000


2nd Incentive Period
Last day of 1st Incentive Period until February 3, 2018
$
125,000


3rd Incentive Period
Last day of 2nd Incentive Period until February 2, 2019
$
250,000



b.Payment Terms. If all of the requirements stated in subsection (a), above, are
met and an Incentive Award becomes payable, payment shall be:
1.made within thirty (30) days after the end of the Incentive Period;
2.subject to applicable withholding in accordance with Section 4(f) below;
3.a special bonus and shall not be eligible compensation for purposes of any
qualified or nonqualified retirement plan maintained by Sears.


___________________________ 
1 Per Section 1 a 1., this must be prior to June 12, 2017,

--------------------------------------------------------------------------------

Special Incentive Award Agreement
Sean Skelley
June 8, 2017





c.Termination During an Incentive Period.
1.If Executive’s employment is involuntarily terminated by Sears other than for
Cause, as defined below, during an Incentive Period, Sears will pay a pro-rata
portion of the applicable Incentive Award for the Incentive Period in which the
termination date occurs, with such pro-rata payment made in accordance with
Section 1(b). The pro-rata portion will be based on a fraction, the numerator of
which is the number of days measured from the first day of the Incentive Period
through Executive’s termination date and the denominator of which is the total
number of days in the Incentive Period; which pro rata portion will be paid as
soon as administratively feasible following such termination.
2.If during an Incentive Period, either Executive’s employment is terminated by
Sears for Cause, or Executive voluntarily terminates employment for any reason
(including due to death or disability), Executive shall forfeit any and all
rights, claims or interest in any Incentive Award that has not become payable as
of such termination; no pro-rata payment described in subsection (c)(1), above,
will be owed or made.
3.For the purposes of this Agreement, the term “Cause” shall mean (A) a material
breach by Executive (other than a breach resulting from Executive’s incapacity
due to a disability) of Executive’s duties and responsibilities which breach is
demonstrably willful and deliberate on Executive’s part, is committed in bad
faith or without reasonable belief that such breach is in the best interests of
Sears or Sears affiliates and is not remedied in a reasonable period of time
after receipt of written notice from Sears specifying such breach; (B) the
commission by Executive of a felony; or (C) dishonesty or willful misconduct in
connection with Executive’s employment.
d.Impact on AIP Bonus.
1.Any payment to Executive under the Sears Holdings Corporation Annual Incentive
Plan for Sears’ 2017 fiscal year (“FY 2017 AIP”) shall be reduced
dollar-for-dollar by the total gross amount paid to Executive as Incentive
Awards for the 1st and/or 2nd Incentive Periods.
2.Any payment to Executive under the Sears Holdings Corporation Annual Incentive
Plan for Sears’ 2018 fiscal year (“FY 2018 AIP”) shall be reduced
dollar-for-dollar by the total gross amount paid to Executive as an Incentive
Award for the 3rd Incentive Period.
3.Payment of any Incentive Award under this Section 1 shall not create or give
Executive any right or claim under the FY 2017 AIP or the FY 2018 AIP, and shall
not compromise, waive or modify any right or discretion of Sears under the FY
2017 AIP or the FY 2018 AIP.
2.
Protective Covenants. Executive acknowledges that this Agreement provides for
additional consideration beyond employment itself and beyond what Sears or any
Sears affiliate (for the



2

--------------------------------------------------------------------------------

Special Incentive Award Agreement
Sean Skelley
June 8, 2017





purposes of this Section 2, the term “Sears” means Sears and any Sears
affiliate) is otherwise obligated to provide. Therefore, in consideration of the
opportunity to earn the Incentive Awards and other good and valuable
consideration:
a.
Non-Disclosure.

1.Executive will not, during the term of Executive’s employment with Sears or
thereafter, and other than in the performance of his duties and obligations
during his employment with Sears or as required by law or legal process, and
except as Sears may otherwise consent or direct in writing, reveal or disclose,
sell, use, lecture upon or publish any “Sears Confidential Information” (as
defined in subsection (a)(2) below) until such time as the information becomes
publicly known other than as a result of its disclosure, directly or indirectly,
by Executive.
2.For purposes of this Agreement, “Sears Confidential Information” means trade
secrets and non-public information which Sears designates as being confidential
or which, under the circumstances, should be treated as confidential, including,
without limitation, any information received in confidence or developed by
Sears, its long and short term goals, vendor and supply agreements, databases,
methods, programs, techniques, business information, financial information,
marketing and business plans, proprietary software, personnel information and
files, client information, pricing, and other information relating to the
business of Sears that is not known generally to the public or in the industry.
3.All documents and other property that relate to the business of Sears are the
exclusive property of Sears, even if Executive authored or created them.
Executive agrees to return all such documents and tangible property to Sears
upon termination of employment or at such earlier time as Sears may request
Executive to do so.
4.Defend Trade Secrets Act of 2016 Immunity. The confidentiality obligations in
this Agreement shall not prohibit you, and you shall be immune from any criminal
or civil liability under any Federal or State trade secret law for: (A) the
disclosure of a trade secret that is made in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney; and
is made solely for the purpose of reporting or investigating a suspected
violation of law; or (B) is made in a complaint or other document filed in a
lawsuit or other proceeding if such filing is made under seal.
b.Non-Solicitation of Employees. During Executive’s employment with Sears and
for twelve (12) months following Executives’ Date of Termination, Executive will
not, directly or indirectly, solicit or encourage any person to leave her/his
employment with Sears or assist in any way with the hiring of any Sears employee
by any future employer or other entity.
c.Non-Competition.
1. Executive acknowledges that as a result of Executive’s position at Sears,
Executive has learned or developed, or will learn or develop, Sears Confidential


3

--------------------------------------------------------------------------------

Special Incentive Award Agreement
Sean Skelley
June 8, 2017





Information and that use or disclosure of Sears Confidential Information is
likely to occur if Executive were to render advice or services to any Sears
Competitor. Therefore, for twelve (12) months following Executive’s Date of
Termination, Executive will not, directly or indirectly, aid, assist,
participate in, consult with, render services for, accept a position with,
become employed by, or otherwise enter into any relationship with (other than
having a passive ownership interest in or being a customer of) any Sears
Competitor.
2.For purposes of this Agreement, “Sears Competitor” means:
A.Those companies listed on Appendix A, each of which Executive acknowledges is
a Sears Competitor, whether or not it falls within the categories in subsection
(2)(B) immediately below, and further acknowledges that this is not an exclusive
list of Sears Competitors and is not intended to limit the generality of
subsection (2)(B) immediately below; and
B.Any party (i) engaged in any retail business (whether in a department store,
specialty store, discount store, direct marketing, or electronic commerce or
other business format), that consists of selling furniture, appliances,
electronics, hardware, lawn/garden, auto parts, food/consumables, toys,
seasonal, fitness/sporting goods, apparel and/or pharmacy products, or providing
home improvement, product repair and/or home services, with combined annual
revenue in excess of $1 billion, or (ii) a party engaged in any other line of
business, in which Sears (including any Sears Affiliate) has commenced business
prior to the end of Executive’s employment, having annual gross sales in that
line of business in excess of $100 million.
3.Executive acknowledges that Sears shall have the right to propose
modifications to Appendix A periodically to include (A) emergent competitors in
Sears existing lines of business and (B) competitors in lines of business that
are new for Sears, in each case, with the prior written consent of Executive,
which consent shall not be unreasonably withheld.
4.Executive acknowledges that Sears (or Sears Affiliates) does business
throughout the United States, Puerto Rico, U.S. Virgin Islands, Guam and Canada
and that this non-compete provision applies in any state or province (as
applicable) of the United States, Puerto Rico, U.S. Virgin Islands, Guam and
Canada, in which Sears does business.
d.Restriction on Post-Employment Affiliation with Sears Vendors.
1.Executive acknowledges that as a result of Executive’s position at Sears ,
Executive has learned or developed, or will learn or develop, Sears Confidential
Information and that use or disclosure of Sears Confidential Information is
likely to occur if Executive were to render advice or services to any “Sears
Vendor” (as defined herein). Therefore, for twelve (12) months from Executive’s
Date of Termination, Executive will not, directly or indirectly, aid, assist,
participate in, consult with, render services for, accept a position with,
become employed by, or otherwise enter into any relationship with


4

--------------------------------------------------------------------------------

Special Incentive Award Agreement
Sean Skelley
June 8, 2017





(other than having a passive ownership interest in or being a customer of) any
Sears Vendor.
2.For purposes of this Agreement, “Sears Vendor” means, the vendors, if any,
listed in Appendix A as well as any vendor with combined annual gross sales of
services or merchandise to Sears in excess of $200 million.
e.Compliance with Protective Covenants. Executive will provide Sears with such
information as Sears may from time to time reasonably request to determine
Executive’s compliance with this Section 2. Executive authorizes Sears to
contact Executive’s future employers and other entities with which Executive has
any business relationship to determine Executive’s compliance with this
Agreement or to communicate the contents of this Agreement to such employers and
entities. Executive releases Sears, Sears Affiliates, their agents and
employees, from all liability for any damage arising from any such contacts or
communications.
f.Necessity and Reasonableness. Executive agrees that the restrictions set forth
herein are necessary to prevent the use and disclosure of Sears Confidential
Information and to otherwise protect the legitimate business interests of Sears
and Sears Affiliates. Executive further agrees and acknowledges that the
provisions of this Agreement are reasonable.
g.General Release and Waiver. Upon Executive’s Date of Termination, Executive
will execute a binding general release and waiver of claims in a form to be
provided by Sears (“General Release and Waiver”), which is incorporated by
reference under this Agreement. This General Release and Waiver will be in a
form substantially similar to the attached sample.
h.Exception Request. Notwithstanding the foregoing, Executive may request a
waiver or a specific exception to the non-competition provisions of this
Agreement by written request to the Vice President, Talent & Human Capital
Services or Senior Vice President, General Counsel and Corporate Secretary (or
the equivalent) of Sears. Such a request will be given reasonable consideration
and may be granted, in whole or in part, or denied at Sears’ absolute
discretion.
i.Irreparable Harm. Executive acknowledges that irreparable harm would result
from any breach by Executive of the provisions of this Agreement, including
without limitation subsections 2(a), 2(b), 2(c) and 2(d), and that monetary
damages alone would not provide adequate relief for any such breach.
Accordingly, if Executive breaches or threatens to breach this Agreement,
Executive consents to injunctive relief in favor of Sears without the necessity
of Sears posting a bond. Moreover, any award of injunctive relief shall not
preclude Sears from seeking or recovering any lawful compensatory damages which
may have resulted from a breach of this Agreement, including a forfeiture of any
future payments and a return of any payments and benefits already received by
Executive.
3.
HSBU Transaction Bonus. Executive will be eligible to receive a bonus upon the
completion of any material externalization effort of sears’ Home Services
business (“HSBU



5

--------------------------------------------------------------------------------

Special Incentive Award Agreement
Sean Skelley
June 8, 2017





Transaction”). Whether and if so, when, a HSBU Transaction has been completed,
the amount, form, timing and any other terms and conditions of such bonus will
be determined by the Sears Holdings Corporation Compensation Committee
(“Committee”) in its sole and absolute discretion. In making determinations
specific to a bonus award, such as, but not limited to, the amount, the
Committee shall consider in good faith the extent and significance of
Executive’s contribution to completing the HSBU Transaction. The terms and
conditions of such bonus, if any, shall by design either expressly comply with
or be exempt from Internal Revenue Code section 409A.
4.
Termination and Waiver of ESA. Effective as of the first date written above:

a.Sears and Executive hereby terminate the Executive Severance Agreement dated
September 24, 2015, a copy of which is attached hereto (the “ESA”).
b.Sears and Executive each hereby waive any and all of their rights, claims,
interests, and remedies under the ESA and any and all obligations of the other
party under the ESA.
5.
Miscellaneous.

a.Confidentiality. The contents of this Agreement and any information made
available to Executive in the course of entering into this Agreement shall be
considered Sears Confidential Information and subject to this subsection 4(a)
except that Executive may disclose and communicate this Agreement to Executive’s
spouse, domestic partner, or financial/legal advisors, all of whom shall agree
to keep such information confidential; whether this Agreement is ultimately
agreed to or not by Executive. Executive agrees that breach of this
confidentiality obligation is cause for discipline, up to and including
termination as well as reimbursement to Sears for any amounts paid to Executive
pursuant to this Agreement.
b.Employment-at-Will. This Agreement does not constitute a contract of
employment, and Executive acknowledges that his employment with Sears is
terminable “at-will” by either Party with or without cause and with or without
notice.
c.Severability. The provisions of this Agreement are severable. If any provision
of this Agreement shall be found invalid, illegal, or unenforceable, in whole or
in part, then such provision shall be modified or restricted so as to effectuate
as nearly as possible in a valid and enforceable way the provisions hereof, or
shall be deemed excised from this Agreement, as the case may require, and this
Agreement shall be construed and enforced to the maximum extent permitted by
law, as if such provision(s) had been originally incorporated herein as so
modified or restricted or as if such provision(s) had not been originally
incorporated herein, as the case may be.
d.Future Enforcement or Remedy. Any waiver, or failure to seek enforcement or
remedy for any breach or suspected breach, of any provision of this Agreement by
Sears or Executive in any instance shall not be deemed a waiver of such
provision in the future.


6

--------------------------------------------------------------------------------

Special Incentive Award Agreement
Sean Skelley
June 8, 2017





e.Entire Agreement. This Agreement contains and comprises the entire
understanding and agreement between Executive and Sears and fully supersedes any
and all other agreements or understandings between Executive and Sears with
respect to the subject matter contained herein. Hereinafter, this Agreement may
not be modified except by a written agreement between the Parties.
f.Tax Withholding. All amounts payable to Executive under this Agreement shall
be subject to any applicable federal, state or local income and employment tax
withholding requirements.
g.Assignment. Sears may assign its rights under this Agreement to any successor
in interest, whether by merger, consolidation, sale of assets, or otherwise.
This Agreement shall be binding whether it is between Sears and Executive or
between any successor or assignee of Sears or affiliate thereof and Executive.
h.Governing Law. This Agreement will be governed under the internal laws of the
state of Illinois without regard to principles of conflicts of laws. Executive
agrees that the state and federal courts located in the state of Illinois shall
have exclusive jurisdiction in any action, lawsuit or proceeding based on or
arising out of this Agreement, and Executive hereby: (1) submits to the personal
jurisdiction of such courts; (2) consents to the service of process in
connection with any action, suit, or proceeding against Executive; and (3)
waives any other requirement (whether imposed by statute, rule of court, or
otherwise) with respect to personal jurisdiction, venue or service of process.
i.Counterparts. This Agreement may be executed in one or more counterparts,
which together shall constitute a valid and binding agreement.
EXECUTIVE EXPRESSLY ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED TO SEEK LEGAL
COUNSEL, HAS HAD THE OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL REGARDING THE
ADVISABILITY OF ENTERING INTO THIS AGREEMENT, HAS CAREFULLY READ THIS AGREEMENT,
FULLY UNDERSTANDS ITS FINAL AND BINDING EFFECT, AND IS EXECUTING THIS AGREEMENT
VOLUNTARILY.


IN WITNESS WHEREOF, Executive and Sears, by its duly authorized representative,
have executed this Agreement on the dates stated below, effective as of the date
first set forth below.
EXECUTIVE                        SEARS HOLDINGS CORPORATION
/s/ Sean Skelley
 
/s/ Julie Ainsworth
SeanSkelley
 
Julie Ainsworth

6/8/17
 
6/12/17
Date
 
Date



7

--------------------------------------------------------------------------------


EXHIBIT 10.8


Executive: Sean Skelley
Date: June 8, 2017



Appendix A
Executive Severance Agreement




The following companies (including affiliates and subsidiaries within the same
controlled group of corporations) are included within the definition of “Sears
Competitors”, as referred to under subsection 4(c)(ii)(1) of the Executive
Severance Agreement:


Retail
 
Retail/Home/Product Services
BJ's Wholesale Club
 
hhgregg Appliances and Electronics
Best Buy Co., Inc.
 
Lowe's Companies, Inc.
Costco Wholesale Corporation
 
Menard, Inc.
Dillard's, Inc.
 
The Home Depot, Inc.
Gap Inc.
 
Ace Hardware Corporation
J.C. Penney Company, Inc.
 
National Electronics Warranty Corporation
Kohl's Corporation
 
(N.E.W)
L Brands, Inc.
 
Rollins, Inc.
Limited Stores, LLC
 
The Service Master Company
Macy's Inc.
 
True Value Company
Meijer
 
 
TJX Companies, Inc.
 
Retail/Other
Target Corporation
 
Amazon.com, Inc.
Wal-Mart Stores, Inc.
 
ebay, Inc.





